Name: 98/471/EC: Commission Decision of 16 July 1998 establishing priority areas for the action plan for the exchange between the administrations of the participating countries of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus programme) (notified under document number C(1998) 2012) (Text with EEA relevance)
 Type: Decision
 Subject Matter: executive power and public service;  management;  European construction
 Date Published: 1998-07-24

 Avis juridique important|31998D047198/471/EC: Commission Decision of 16 July 1998 establishing priority areas for the action plan for the exchange between the administrations of the participating countries of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus programme) (notified under document number C(1998) 2012) (Text with EEA relevance) Official Journal L 208 , 24/07/1998 P. 0062 - 0066COMMISSION DECISION of 16 July 1998 establishing priority areas for the action plan for the exchange between the administrations of the participating countries of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted pursuant to Council Decision 92/481/EEC (Karolus programme) (notified under document number C(1998) 2012) (Text with EEA relevance) (98/471/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 92/481/EEC of 22 September 1992 on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (1), as amended by Decision No 889/98/EC of the European Parliament and of the Council (2), and, in particular, the sixth indent of Article 5 of Decision 92/481/EEC,Whereas Decision 92/481/EEC lays down that the Commission shall, in consultation with the Committee referred to in Article 10 thereof, decide annually on the priority areas to be covered by the exchange programme;Whereas those areas must be established for 1998;Whereas the definition of those priority areas is closely connected with the implementation of various measures for the completion of the internal market as laid down in Article 7a of the EC Treaty;Whereas the exchanges of officials are designed to contribute to improving convergence in both the interpretation of Community Acts and the implementation of those Acts;Whereas the Karolus-programme does not in any way affect Community exchange programmes such as Matthaeus (3) in the area of customs, Fiscalis (4) in the area of indirect taxation, Grotius (5) in the area of justice, Odysseus (6), Oisin (7), Falcone (8) and Stop (9) in the area of internal affairs;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 10 of Decision 92/481/EEC concerning the action plan,HAS DECIDED AS FOLLOWS:Article 1 For the 1998 financial year, the priority areas referred to in the sixth indent of Article 5 of Decision 92/481/EEC shall be as follows:- pharmaceutical products and veterinary medicinal products (officials with responsibility for the licensing and supervision of medicinal products, including the establishment of a network of remote links in the field of medical data-processing which provides guarantees of IT security and confidentiality in respect of exchanges of the data concerned; personnel involved in good manufacturing practice (GMP) and inspection of manufacturers, in accordance with Council Directive 75/319/EEC (10); personnel involved in market surveillance of medicinal products, particularly those in the official medicine control laboratories (OMCLs)),- public procurement (officials working in administrative departments with responsibility for awarding contracts whose value is equal to or greater than the thresholds referred to in Council Directives 92/50/EEC (11), 93/36/EEC (12), 93/37/EEC (13) and 93/38/EEC (14), including officials of independent authorities involved in the organisation, control or supervision of systems for the award of such contracts or in the development of training activities geared to the current state of progress in implementing these systems and developing their expertise in public procurement),- export controls on certain dual-use goods and technologies covered by Council Regulation (EC) No 3881/94 (15), without prejudice to the application of national provisions on the protection of defence secrets (officials with responsibility for export licensing and monitoring),- export controls on cultural goods (officials with responsibility for granting export licences and monitoring where such controls are not carried out by the customs administration) (Council Regulation (EEC) No 3911/92 (16)),- controls on the manufacture, placing on the market, import and export of drugs precursors, when such controls are carried out by administrations other than the customs administration (staff of those administrations with responsibility for granting import or export licences and monitoring) (Council Directive 92/109/EEC (17), and Council Regulation (EEC) No 3677/90 (18); Commission Regulation (EEC) No 3769/92 (19)),- import and export controls on species of wild fauna and flora protected under the CITES Convention (Council Regulation (EC) No 338/97 (20) (staff of the competent management bodies with responsibility for granting import and export licences),- veterinary medicine (officials with responsibility for inspections of live animals and livestock products on farms, at markets, on premises where products of animal origin are produced, processed or stored, and at frontier inspection posts, and staff of laboratories taking part in these inspections in the context of the protection of public health, animal health and welfare and the enforcement of zootechnical rules and livestock identification rules (21)),- conformity testing and market supervision (officials with responsibility for the implementation of the Directives on toys (Council Directive 88/378/EEC (22), as amended by Directive 93/68/EEC (23)); personal protective equipment (Council Directive 89/686/EEC (24), as amended by Council Directives 93/68/EEC and 93/95/EEC (25), and Directive 96/58/EC of the European Parliament and of the Council (26)); measuring instruments (Council Directive 90/384/EEC (27), as amended by Directive 93/68/EEC); low-voltage electrical equipment (Council Directive 73/23/EEC (28), as amended by Directive 93/68/EEC); electro-magnetic compatibility (Council Directive 89/336/EEC (29), as amended by Directives 92/31/EEC (30) and 93/68/EEC); equipment and protective systems intended for use in potentially explosive atmospheres (Directive 94/9/EC (31) of the European Parliament and the Council); medical devices (Council Directive 93/42/EEC (32)); gas appliances (Council Directive 90/396/EEC (33), as amended by Directive 93/68/EEC); pressure vessels (Directive 97/23/EC (34) of the European Parliament and of the Council); chemicals; explosives for civil use; machinery; motor vehicles; recreational craft; and officials with responsibility for implementing the different quality-control instruments),- foodstuffs (officials with responsibility for the official inspection of foodstuffs pursuant to Council Directives 89/397/EEC (35) and 93/99/EEC (36) on the official control of foodstuffs, in particular in the field of foodstuff hygiene control pursuant to Council Directive 93/43/EEC (37)),- plant health (officials with responsibility for inspecting the health of plants and plant products at the place of production and at points of entry into the Community, those with responsibility for the acceptance and supervision of plant protection products and those with responsibility for the quality of seeds) (Council Directives 77/93/EEC (38), 91/414/EEC (39), 76/895/EEC (40), 86/362/EEC (41), 86/363/EEC (42) and 90/642/EEC (43); Council Regulation (EEC) No 2092/91 (44); Council Directives 66/400/EEC (45), 66/401/EEC (46), 66/402/EEC (47), 66/403/EEC (48), 66/404/EEC (49), 69/208/EEC (50), 70/457/EEC (51), 70/458/EEC (52), 91/682/EEC (53), 92/33/EEC (54) and 96/34/EEC (55)),- banks, insurance companies, stock exchanges and institutions for collective investment in securities (officials from the supervisory authorities for those institutions),- prevention of the use of the financial system for the purpose of money laundering (officials with responsibility for the implementation of Council Directive 91/308/EEC (56)),- action to combat counterfeiting and piracy (officials with responsibility for ensuring that Community legislation on intellectual and industrial property (57) is correctly applied in the single market),- consumer protection in the following areas: general product safety, consumer credit, package tours, consumers' economic interests and access to justice,- protection of personal data (officials of the national authorities responsible for enforcing national rules pursuant to Directive 95/46/EC (58) of the European Parliament and of the Council),- management of the transfer of waste between Member States,- road transport (officials with responsibility for the implementation and effective application of Regulations, especially on employment conditions and technical matters),- sea transport: checks by port inspectors to ensure that vessels comply with international rules on maritime safety and environmental protection (Council Directive 95/21/EC (59)),- air transport (officials with responsibility for the implementation and effective application of Regulations on the licensing of air carriers (Council Regulation (EEC) No 2407/92 (60)), on traffic rights (Council Regulation (EEC) No 2408/92 (61)), on airport networks, groundhandling services, airport charges and air safety (Council Regulation (EEC) No 3922/91 (62)) and, more specifically, on the issuance of licences to cockpit personnel (Council Directive 91/670/EEC (63)), and on the inspection of aircraft from third countries),- operation of the statistical programmes relating to the internal market (officials with responsibility for sectoral programmes relating to trade in goods and services between Member States) (Council Regulation (EEC) No 3330/91 (64)),- competition (officials with responsibility for drawing up and applying the competition rules in relation to trusts, dominant positions and mergers),- telecommunications (officials working for the national regulatory authorities (NRAs) responsible in each of the Member States for regulating the national telecommunications market (65)),- audiovisual services, and in particular the implementation of Council Directive 97/36/EC of the European Parliament and the Council (66) amending Council Directive 89/552/EEC on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities,- freedom of movement of persons (officials with responsibility for the recognition of diplomas, for issuing residence permits to persons entitled under Community law, for matters relating to social security and for applying the principles of freedom of movement in the priority sectors of the national public administration, namely education, public health, civil research, public bodies operating a commercial service, labour inspectors and public employment service officials),- employment law (officials with responsibility for implementing and monitoring the application of the Directives on employment law (67) and for implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (Council Directive 76/207/EEC (68)) and in matters of social security (Council Directive 79/7/EEC (69)), including labour inspectors),- protection of health and safety at work (officials with responsibility for monitoring the implementation of Council Directive 89/391/EEC (70) and special Directives),- implementation of Council Directive 83/189/EEC (71) (officials with responsibility for the system for the exchange of information relating to the prior notification of draft national technical regulations),- implementation of Decision No 3052/95/EC of the European Parliament and of the Council (72) establishing a procedure for the exchange of information on national measures derogating from the principle of the free movement of goods within the Community (officials with responsibility for coordinating notification of the measures covered by the Decision),- chemical products (officials with responsibility for the placing on the market of dangerous substances (73), notification of new dangerous substances, export and import control of dangerous chemicals (74) and control of risks of existing substances (75)),- biotechnology (officials with responsibility for procedures for the environmental clearance, scientific appraisal or risk assessment of products consisting of or containing genetically modified organisms (76)),- control of substances which pollute the atmosphere (officials with responsibility for monitoring the manufacture, placing on the market and export of liquid fuels, volatile organic compounds and ozone-depleting substances (77)).Article 2 Where a candidature in conformity with the provisions of Article 5(1) of Commission Decision 93/10/EEC (78) is clearly of interest in the context of the application of Community legislation in the area of the internal market, outside the priority areas listed in Article 1, it can be considered for participation in the programme, provided that no equivalent Community programme for the exchange of officials exists in the area concerned.Article 3 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 28 April 1998.Done at Brussels, 16 July 1998.For the CommissionMario MONTIMember of the CommissionNOTES(1) OJ L 286, 1. 10. 1992, p. 65.(2) OJ L 126, 28. 4. 1998, p. 6.(3) Council Decision 91/341/EEC of 20 June 1991, on the adoption of a programme of Community action on the subject of the vocational training of customs officials (Matthaeus programme) - OJ L 187, 13. 7. 1991, p. 41.(4) Decision No 888/98/EC of the European Parliament and of the Council of 30 March 1998 establishing a programme of Community action to ameliorate the indirect taxation systems of the internal market (Fiscalis programme) - OJ L 126, 28. 4. 1998, p. 1.(5) OJ L 287, 8. 11. 1996, p. 3 (Grotius: Joint Action of 28 October 1996 adopted by the Council on a programme of incentives and exchanges for legal practitioners).(6) OJ L 99 31. 3. 1998, p. 2 (Odysseus programme: Joint Action of 19 October 1998 adopted by the Council introducing a programme of training, exchanges and cooperation in the field of asylum, immigration and crossing of external borders).(7) OJ L 7, 10. 1. 1997, p. 5 (OISIN: Joint Action of 20 December 1996 adopted by the Council providing a common programme for the exchange and training of, and cooperation between, law enforcement authorities).(8) OJ L 99, 31. 3. 1998, p. 8 (Falcone: Joint Action of 19 March 1998 adopted by the Council establishing a programme of exchanges, training and cooperation for persons responsible for action to combat organised crime).(9) OJ L 322, 12. 12. 1996, p. 7 (STOP: Joint Action of 29 November 1996 adopted by the Council establishing an incentive and exchange programme for persons responsible for combating trade in human beings and the sexual exploitation of children).(10) OJ L 147, 9. 6. 1975, p. 13.(11) OJ L 209, 24. 7. 1992, p. 1.(12) OJ L 199, 9. 8. 1993, p. 1.(13) OJ L 199 9. 8. 1993, p. 54.(14) OJ L 199, 9. 8. 1993, p. 84.(15) OJ L 367, 31. 12. 1994, p. 1.(16) OJ L 395, 31. 12. 1992, p. 1.(17) OJ L 370, 19. 12. 1992, p. 76.(18) OJ L 357, 20. 12. 1990, p. 1.(19) OJ L 383, 29. 12. 1992, p. 17.(20) OJ L 61, 3. 3. 1997, p. 1.(21) The specific programme for veterinary surgeons is incorporated in the Karolus programme in 1998 since DG VI (Agriculture) does not have sufficient budget resources to organise the seventh exchange programme for veterinary surgeons.(22) OJ L 187, 16. 7. 1988, p. 1.(23) OJ L 220, 30. 8. 1993, p. 1.(24) OJ L 399, 30. 12. 1989, p. 18.(25) OJ L 276, 9. 11. 1993, p. 11.(26) OJ L 236, 18. 9. 1996, p. 44.(27) OJ L 189, 20. 7. 1990, p. 1.(28) OJ L 77, 26. 3. 1973, p. 29.(29) OJ L 139, 23. 5. 1989, p. 19.(30) OJ L 126, 12. 5. 1992, p. 11.(31) OJ L 100, 9. 4. 1994, p. 1.(32) OJ L 169, 12. 7. 1993, p. 1.(33) OJ L 196, 26. 7. 1990, p. 15.(34) OJ L 181, 9. 7. 1997, p. 1.(35) OJ L 186, 30. 6. 1989, p. 23.(36) OJ L 290, 24. 11. 1993, p. 14.(37) OJ L 175, 19. 7. 1993, p. 1.(38) OJ L 26, 31. 1. 1997, p. 20.(39) OJ L 230, 19. 8. 1991, p. 1.(40) OJ L 340, 9. 12. 1976, p. 26.(41) OJ L 221, 7. 8. 1986, p. 37.(42) OJ L 221, 7. 8. 1986, p. 43.(43) OJ L 350, 14. 12. 1990, p. 71.(44) OJ L 198, 22. 7. 1991, p. 1.(45) OJ 125, 11. 7. 1966, p. 2290/66.(46) OJ 125, 11. 7. 1966, p. 2298/66.(47) OJ 125, 11. 7. 1966, p. 2309/66.(48) OJ 125, 11. 7. 1966, p. 2320/66.(49) OJ 125, 11. 7. 1966, p. 2326/66.(50) OJ L 169, 10. 7. 1969, p. 3.(51) OJ L 225, 12. 10. 1970, p. 1.(52) OJ L 225, 12. 10. 1970, p. 7.(53) OJ L 376, 31. 12. 1991, p. 21.(54) OJ L 157, 10. 6. 1992, p. 1.(55) OJ L 157, 10. 6. 1992, p. 10.(56) OJ L 166, 28. 6. 1991, p. 77.(57) OJ L 336, 23. 12. 1994, p. 213; Council Directive 89/104/EEC (OJ L 40, 11. 2. 1989, p. 1); Council Regulations (EC) No 40/94 (OJ L 11, 14. 1. 1994, p. 1), (EEC) No 1768/92 (OJ L 182, 2. 7. 1992, p. 1) and (EC) No 2100/94 (OJ L 227, 1. 9. 1994, p. 1); Regulation (EC) No 1610/96 of the European Parliament and of the Council (OJ L 198, 8. 8. 1996, p. 30); Council Directives 87/54/EEC (OJ L 24, 27. 1. 1987, p. 36), 91/250/EEC (OJ L 122, 17. 5. 1991, p. 42) and 93/83/EEC (OJ L 248, 6. 10. 1993, p. 15), Directive 96/9/EC of the European Parliament and of the Council (OJ L 77, 27. 3. 1996, p. 20).(58) OJ L 281, 23. 11. 1995, p. 31.(59) OJ L 157, 7. 7. 1995, p. 1.(60) OJ L 240, 4. 8. 1992, p. 1.(61) OJ L 240, 4. 8. 1992, p. 8.(62) OJ L 373, 31. 12. 1991, p. 4.(63) OJ L 373, 31. 12. 1991, p. 21.(64) OJ L 316, 16. 11. 1991, p. 1.(65) OJ L 199, 26. 7. 1997, p. 32.(66) OJ L 202, 30. 7. 1996, p. 60.(67) Council Directives 75/129/EEC (OJ L 48, 22. 2. 1975, pp. 29 and 32), 77/187/EEC (OJ L 61, 5. 3. 1977, p. 26), 80/987/EEC (OJ L 283, 20. 10. 1980, p. 23), 91/383/EEC, (OJ L 206, 29. 7. 1991, p. 19), 91/533/EEC (OJ L 288, 18. 10. 1991, p. 32), 92/56/EEC (OJ L 245, 26. 8. 1992, p. 3), 93/104/EC (OJ L 307, 13. 12. 1993, p. 18), 94/33/EC (OJ L 216, 20. 8. 1994, p. 12) and 94/45/EC (OJ L 254, 30. 9. 1994, p. 64); Directive 96/71/EC of the European Parliament and of the Council (OJ L 18, 21. 1. 1997, p. 1).(68) OJ L 39, 14. 2. 1976, p. 40.(69) OJ L 86, 10. 1. 1979, p. 24.(70) OJ L 183, 29. 6. 1989, p. 1.(71) OJ L 109, 26. 4. 1983, p. 8.(72) OJ L 321, 30. 12. 1995, p. 1.(73) Council Directive 67/548/EEC (OJ L 196, 16. 8. 1967, p. 1).(74) Council Regulation (EEC) No 2455/92 (OJ L 251, 29. 8. 1992, p. 13).(75) Council Regulation (EEC) No 793/93 (OJ L 84, 5. 4. 1993, p. 1).(76) Council Directive 90/220/EEC (OJ L 117, 8. 5. 1990, p. 15).(77) Council Directives 85/210/EEC (OJ L 96, 3. 4. 1985, p. 25), 93/12/EEC (OJ L 74, 27. 3. 1993, p. 81) and Directive 94/63/EC of the European Parliament and of the Council (OJ L 365, 31. 12. 1994, p. 24); Council Regulation (EC) No 3093/94 (OJ L 333, 22. 12. 1994, p. 1).(78) OJ L 8, 14. 1. 1993, p. 7.